Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of the amendment filed 01/10/2022.

				Withdrawn Objection and Rejection
	The objection to claim 20 for being  a substantial duplicate of claim 19 is withdrawn in view of applicant’s amendment of claim 20.
	The rejection of claims 1-22 under 35 USC 112, second paragraph is withdrawn in view of applicant’s amendment filed 01/10/2022.

					Maintained Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 15 and 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/000451 (Fu-Giles), in view of US 2012/0270935 A1 (Davis).


	Davis teaches a saturated supersaturated solution used in forming an antimicrobial composition. ([0007] – [0008], and [0013]. Further, Davis suggests using spray coating at [0061] –[0062]. Therefore it would have been well within the skill of the ordinary practitioner to use the method as set forth by Fu-Giles, and further modify it by using a saturated or super-saturated organic solvent, and then dry the solution  using a spray drying technique, both taught by Davis. The instantly claimed method of coting would have therefore been obvious to one of ordinary skill in the art at the time of filing given the teachings of Fu-Giles in view of Davis.




Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed towards the secondary reference to Davis. Specifically, applicant argues that Davis is related to topical pharmaceutical compositions. However, Davis was not relied upon for the type of pharmaceutical , but rather for the coating technique.
Further, while applicant cites a portion of paragraph 13 which seems to teach away from the instant method, It is actually only cautioning that changes in temperature may effect the stability, and that the initial concentration should start lower if this is the case. The first part of the paragraph suggests concentrations close to saturation. Further concentration can be at 50% or greater of its saturated concentration. It is therefore not agreed that Davis teaches away from using supersaturated concentrations. Further, while it is noted that Davis does not use energy in its process, its use in the claimed method was not rejected. Indeed, it was suggested that claims 1 and 17 should be made into allowable independent claims (see prior office action). The remainder of the claims do not require this.  As such, the rejection of the claims under 35 USC 103 over Fu- Giles in view of Davis

Conclusion
	No claims are allowed. Claims 16 and 17 are objected to as dependent upon a rejected base claim. It is reiterated that inclusion of these limitations into independent claim 1 would make the claims allowable over the prior art. As Applicant has also observed, neither Fu-Giles, nor Davis use energy in their technique. 



				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz